


EXHIBIT 10.41




NAVISTAR INTERNATIONAL CORPORATION
EXECUTIVE STOCK OWNERSHIP PROGRAM


(Amended and restated as of February 17, 2004)


INTRODUCTION


On June 16, 1997, the Board of Directors (the “Board”) of Navistar International
Corporation (the "Company") approved the terms of the Executive Stock Ownership
Program, which has subsequently been amended and restated (as amended and
restated, the "Program"), in which all officers and senior managers in Pay
Levels 9-12 (the "Participants") will participate. The Program requires you to
make a substantial investment in the common stock of the Company. This
memorandum describes the terms of the Program.


Senior management and the Board believe that, in order for the Company to become
the best truck and engine company in North America, senior management of the
Company must have a significant ownership stake in the Company. The Program
requires you and every other member of senior management to acquire such an
ownership stake, and to do so promptly. The goal of the Program is to secure
your individual commitment to the management team that intends to implement the
vision for the Company and our shareowners, by requiring you to make an "at
risk" investment of personal funds as well as career success in the Company. In
this way, the Program will reinforce the behavior of every member of senior
management to act like an owner.


In connection with the adoption of the Program, the Board approved certain
changes to the executive severance agreements that the Company enters into with
its Officers and Senior Managers. The new terms of the severance agreement
enhance your protection in the event of termination of employment or a change in
control of the Company. In this way, the Company is making a greater commitment
to you at the same time as you are making a greater commitment to the Company.


THE STOCK OWNERSHIP REQUIREMENT


Mandatory Ownership Requirement . The Program imposes a mandatory requirement
that you own a specified amount of the Company's common stock, $0.10 par value
per share ("Stock"). Failure to continuously own the required amounts of Stock
at the times required under the Program will constitute grounds for termination
of your employment with the Company and its subsidiaries.


Required Levels of Stock Ownership. Under the Program, you will be required to
own a number of shares calculated by reference to your salary, a multiplier
assigned to your pay level, and the average of the high and low prices of Stock
(rounded down to the nearest dollar) on the date you first became subject to the
Program (i.e., are promoted to Pay Level 9 or above or newly hired at Pay Level
9 or above). The actual number of shares you will be required to own under the
Program (the “Ownership Requirement") will be specified in Exhibit A (a form of
which is attached hereto), which will be sent to you under separate cover.


Your Ownership Requirement will not vary with changes in the market price of
Stock during the life of the Program, subject to the Board's right of review.
Nor will your Ownership Requirement change if your salary is increased or
decreased but you remain in the same Pay Level.












E-9

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


Unless otherwise determined by the Board, in the event you are promoted to a
higher Pay Level after you become subject to the Program, you will become
subject to the Ownership Requirement applicable to that Pay Level, based on your
then-current base salary. The additional number of shares needed to meet your
new Ownership Requirement will be calculated based on the average of the high
and low prices of Stock (rounded down to the nearest dollar) on the date of your
promotion (net of the dollar amount associated with your original Ownership
Requirement using the average of the high and low prices of Stock (rounded down
to the nearest dollar) on the date you first became subject to the Program). For
example, assume a Participant in Pay Level 10 is required to own 13,235 shares
based on a $150,000 salary, a multiplier of 1.5 times his salary and a $17.00
market price of the Stock on the date he or she first became subject to the
Program. Further assume that the Participant is promoted to Pay Level 11 at a
salary of $200,000 when the market price of the Stock on his date of promotion
is $20. The additional number of shares needed to satisfy his or her new
Ownership Requirement is 11,250, calculated as follows:


 
Level 10:
150,000
Salary
 
 
 
x 1.5
Pay Level Multiplier
 

--------------------------------------------------------------------------------

 
 
225,000
¸ 17.00 = 13,235*
Original Ownership Requirement





 
Level 11:
200,000
Salary
 
 
 
x 2.25
Pay Level Multiplier
 

--------------------------------------------------------------------------------

 
 
450,000
 
 
 
 
-224,995
(17.00 x 13,235)
 

--------------------------------------------------------------------------------

 
 
225,005
¸ 20.00 = 11,250*
Additional Ownership Requirement



*Rounded down to the nearest number of whole shares.


The Board intends to review the Ownership Requirements every three years, but
reserves the right to adjust the Ownership Requirements at any time in its sole
discretion to reflect, among other things, market conditions and the Company's
ongoing executive compensation programs.


Time to Meet Ownership Requirement. The Ownership Requirement will be phased in,
so that you will be required to own shares representing:


(i)
 
one-fifth of your Ownership Requirement (the "Initial Ownership Requirement") by
the 60th day after the date you become subject to the Program (the "1 st Tranche
Deadline");
 
 
 
(ii)
 
three-fifths of your Ownership Requirement (the "Second Ownership Requirement")
by 36 months after the date you become subject to the Program (the "2 nd Tranche
Deadline"); and
 
 
 
(iii)
 
the full amount of your Ownership Requirement (the “Final Ownership
Requirement”) by 60 months after the date you become subject to the Program (the
"Ownership Deadline").



In the case of any promoted or newly hired member of management, any additional
or new Ownership Requirement will be phased in so that one-fifth of such
additional or new Ownership Requirement must be met on the 60th day after the
promotion or hiring, three-fifths after 36 months, and in full after 60 months.
Deadlines applicable to any original Ownership Requirement will not be altered.








E-10

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


Restriction on Sales or Dispositions of Stock. Once your Ownership Requirement
is met, you must continue to own sufficient Stock to meet the Ownership
Requirement until the Ownership Requirement lapses (as discussed below) or the
Program is terminated. The Program is indefinite in duration, although it may be
terminated or modified at any time by the Board.


Under the Program, you may not sell or dispose of any shares of Stock that you
own (as determined under the Program) at any time that you have not met the full
Ownership Requirement, or to the extent the sale or disposition would cause your
ownership to fall below your Ownership Requirement. This means that, for
example, even if you own shares in excess of one-fifth of your Ownership
Requirement between the 1 st Tranche Deadline and the 2 nd Tranche Deadline, you
could not sell such excess shares. You can only sell shares if you have met your
full Ownership Requirement.


As stated above, the sale or disposition of shares in violation of the Program's
requirements will constitute grounds for termination of employment. The Program
does not impose a legal restriction on the transferability of the shares (other
than Deferred Shares acquired under the Program and Premium Shares awarded under
the 2004 PIP, as discussed below), but imposes the potential penalty of
termination (and forfeiture of Deferred Shares and Premium Shares, as discussed
below). Thus, it is up to you to ensure that shares subject to the Program are
not sold. The Program does not prohibit a pledge of shares as security for a
loan, but if the shares are disposed of as a result of such pledge (for example,
due to a default by you on such loan), such disposition will constitute grounds
for termination of employment under the Program. Short positions and "put
equivalent" derivative securities positions will be deemed dispositions for
purposes of the Program.


If you are an officer of the Company subject to the reporting and short-swing
profits liability provisions of Section 16 of the Securities Exchange Act of
1934, any purchases you make in the open market in order to meet your Ownership
Requirement will be non-exempt transactions, which could potentially be matched
with any sale within less than six months before the purchase or six months
after the purchase to yield short-swing profits liability.


All purchases and sales of Stock in the market are subject to federal and state
laws prohibiting transactions while in possession of certain material non-public
information, and to Company Policies prohibiting trading on the basis of
material non-public information. Under the Company’s policies, you are required
to pre-clear any transaction with the Company's General Counsel or Corporate
Secretary. All shares purchased or sold must be reported to the Office of the
Secretary on Exhibit B , a form of which is attached hereto.


Shares Deemed Owned Under the Program. Shares of Stock that count toward meeting
your Ownership Requirement are shares in which you have an exclusive pecuniary
interest, and shares in which you and members of your immediate family have an
exclusive pecuniary interest if such members have consented to such shares being
deemed owned by you for purposes of the Program. This would include shares of
Stock owned directly by you, either in record name or in a brokerage account,
shares owned by you as a participant in the Company's 401(k) Retirement Savings
Plan, shares acquired under the Company’s 2004 Performance Incentive Plan, as
amended from time to time (the “2004 PIP”), the share purchase features of the
Program, including units representing Deferred Shares, and Premium Shares
awarded under the 2004 PIP (as discussed below), and shares or share units under
any other plan or program of the Company or any subsidiary if and to the extent
so designated by the administrator of the Program. In addition, shares of
restricted Stock held under any Company plan under which the vesting conditions
are not dependent upon the achievement of a performance goal will count toward
meeting your Ownership Requirements; provided, however, that in the event you
have irrevocably elected stock withholding in connection with an award of such
restricted Stock, the number of such shares that count toward meeting your
Ownership Requirements will be reduced to the net number of such shares
remaining after applying the applicable rate of withholding (rounded down to the
nearest whole share).






E-11

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


On the other hand, shares of restricted Stock held under any Company plan that
may or may not vest depending on the achievement of a performance goal will not
be deemed to be owned by you until such time as such shares have become vested,
and shares which may be acquired upon exercise of an option (whether or not then
exercisable) will not be deemed owned by you until such option is duly
exercised. In this regard, the surrender or withholding of shares of Stock to
pay the exercise price or tax withholding with respect to an option or vesting
of restricted Stock will not be deemed a sale or disposition of such shares for
purposes of the Program. Shares in which any other person (other than an
immediate family member if such member has consented as aforesaid) has a
pecuniary interest will not be deemed to be owned by you for purposes of the
Program, and will not be subject to restrictions on sale or disposition.


Lapse of Ownership Requirement; Change in Control . Your Ownership Requirement
will lapse upon your termination of employment for any reason. In addition, all
Ownership Requirements lapse upon a Change in Control.


For purposes of the Program, a "Change in Control" will be deemed to have
occurred if (i) any "person" or "group" (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934), other than employee or
retiree benefit plans or trusts sponsored or established by the Company or
International Truck and Engine Corporation ("International"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Company representing 25%
or more of the combined voting power of the Company's then outstanding
securities; (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by the vote of at least two-thirds (2/3) of the
directors then still in office or whose appointment, election or nomination was
previously so approved or recommended; (iii) any dissolution or liquidation of
the Company or International or sale or disposition of all or substantially all
(more than 50%) of the assets of the Company or of International occurs; or (iv)
as the result of, or in connection with, any cash tender offer, exchange offer,
merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a "Control
Transaction"), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall immediately thereafter,
or within two years, cease to constitute a majority of the Board.
Notwithstanding the foregoing, the sale or disposition of any or all of the
assets or stock of Navistar Financial Corporation shall not be deemed a Change
in Control.


Ownership Reporting and Certification. Participants will be required to
periodically file reports as to their ownership of shares of Stock under the
Program, including purchases, sales or dispositions of Stock.


ACQUISITIONS OF SHARES UNDER THE PROGRAM


Overview. The Program includes a number of features to enable Participants to
acquire shares, as well as features to encourage Participants to make a
substantial and prompt commitment to meeting their Ownership Requirements.
Company Loans To Meet Ownership Requirements. In accordance with Section 402 of
the Sarbanes-Oxley Act of 2002, effective July 30, 2002, the Company no longer
extends or arranges for credit to Participants to assist them in meeting their
Ownership Requirements. Any loans extended to Participants to assist them in
meeting their Ownership Requirements prior to July 30, 2002 will be
grand-fathered and remain in effect in accordance with the terms and conditions
as contained in their promissory note.








E-12

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


Company Loans To Meet Ownership Requirements. In accordance with Section 402 of
the Sarbanes-Oxley Act of 2002, effective July 30, 2002, the Company no longer
extends or arranges for credit to Participants to assist them in meeting their
Ownership Requirements. Any loans extended to Participants to assist them in
meeting their Ownership Requirements prior to July 30, 2002 will be
grand-fathered and remain in effect in accordance with the terms and conditions
as contained in their promissory note.


Acquisitions From the Company. The Program provides for the purchase of units
representing shares (“Deferred Shares”) from the Company. In addition, the
Program provides for awards under the 2004 PIP of restricted stock units
(“Premium Shares”) as an incentive to Participants to promptly acquire shares to
meet their Ownership Requirements. A Participant may acquire shares from the
Company as follows:


 * Salary Reduction. Up to four-fifths of your Ownership Requirement may be
   satisfied by electing to have your salary reduced, on a pre-tax basis, over
   any period up to five years. You may elect to apply an amount between 10% and
   50% of your future monthly salary to such purchases. Your election must be
   made within 30 days after becoming subject to the Program, or if you are
   already participating in the Program, your election to purchase Deferred
   Shares through salary reduction must be made at least 6 months in advance of
   the date your salary reduction is to begin. In the event of a promotion in
   Pay Level that results in an increase in your Ownership Requirement, you may
   increase an existing salary reduction election, or make a salary reduction
   election if there is not one currently in effect, within 20 days of your
   being notified of the promotional increase. If you make a salary reduction
   election, you will acquire Deferred Shares at the date your salary reduction
   would otherwise have been paid to you in an amount determined by dividing (i)
   the amount of the salary reduction to be applied to the purchase by (ii) the
   average of the high and low prices of a share of Stock as set forth in the
   New York Stock Exchange Composite Transactions listing published in the Wall
   Street Journal or equivalent financial publication (the “Fair Market Value”)
   on the date your salary reduction would have been otherwise payable (or if
   that date is not a trading day, on the most recent previous trading date).
   Deferred Shares acquired through the application of your salary reduction
   will vest immediately, but vested Deferred Shares generally will not be
   settled by delivery of actual Stock until your termination of employment (as
   described below). You may terminate your election with respect to any future
   salary reduction that has not yet been applied to acquire Deferred Shares by
   giving six months advance notice to the Company. In order to make an election
   to have your salary reduced you will be required to complete Exhibit C (a
   form of which is attached hereto).



 * Annual Incentive Payouts . You may purchase Deferred Shares by electing to
   have a portion of future annual incentive payments to which you may become
   entitled under any plan of the Company applied, on a pre-tax basis, to such
   purchases. You may elect to apply an amount between 50% and 100% of your
   future annual incentives to such purchases. Your election may be made on an
   annual basis and must be made prior to January 1st of each fiscal year. If
   you make this election, you will acquire Deferred Shares at the date an
   annual incentive payment would otherwise be made to you in an amount
   determined by dividing the amount of the annual incentive to be applied to
   the purchase by the Fair Market Value of Deferred Shares at the date the
   annual incentive would have been otherwise payable. Deferred Shares acquired
   through the application of annual incentive payouts will vest immediately,
   but vested Deferred Shares generally will not be settled by delivery of
   actual Stock until your termination of employment (as described below). In
   order to make an election to have your annual incentive payout applied to the
   purchase of Deferred Shares you will be required to complete Exhibit D (a
   form of which is attached hereto).







E-13

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


 * Premium Shares. Premium Shares will be awarded to the Participant under the
   2004 PIP as a reward for certain acquisitions of shares, as follows:



- To the extent any shares comprising your Initial Ownership Requirement consist
of restricted Stock awarded by the Company or are purchased on or before the 60
th day after you become subject to the Program in the open market or from the
Company (including by exercise of options or Deferred Shares acquired by salary
reduction) using personal funds or funds obtained from a source other than the
Company, you will be awarded Premium Shares under the 2004 PIP (as of the date
you fulfill the tranche requirement) equal to 15% of such shares. To the extent
any shares comprising your Second Ownership Requirement (less your Initial
Ownership Requirement) consist of restricted Stock awarded by the Company or are
purchased on or before the 18 th month after the date you become subject to the
Program in the open market or from the Company (including by exercise of options
or Deferred Shares acquired by salary reduction but excluding Deferred Shares
acquired by elective deferral of annual incentive payments and all Premium
Shares), you will be awarded Premium Shares under the 2004 PIP (as of the date
you fulfill the tranche requirement) equal to 25% of such shares. To the extent
any shares comprising your Final Ownership Requirement (less your Second
Ownership Requirement) consist of restricted Stock awarded by the Company or are
purchased on or before the 36 th month after the date you become subject to the
Program, in the open market or from the Company (including by exercise of
options or Deferred Shares acquired by salary reduction or elective deferral of
annual incentive payments, but excluding all Premium Shares), you will be
awarded Premium Shares under the 2004 PIP (as of the you fulfill the tranche
requirement) equal to 25% of such shares.


- Deferred Shares acquired by salary reduction will be counted as shares owned
by the Participant for purposes of determining a Participant’s eligibility to
earn Premium Shares.


- If you acquire Deferred Shares as a result of your election to apply 50% of
any future annual incentive payment toward their purchase, you will be awarded
Premium Shares under the 2004 PIP equal to 5% of the number of Deferred Shares
so acquired; if you acquire Deferred Shares as a result of your election to
apply 100% of any future annual incentive payment toward their purchase, you
will be awarded Premium Shares under the 2004 PIP equal to 15% of the number of
Deferred Shares so acquired; and if you acquire Deferred Shares as a result of
your election to apply more than 50% but less than 100% of any future annual
incentive payment toward their purchase, you will be awarded Premium Shares
under the 2004 PIP in an amount determined by interpolating on a straight-line
basis between 5% and 15% of the number of Deferred Shares so acquired. Premium
Shares awarded to you in connection with an annual incentive will be awarded as
of the date the annual incentive would have been otherwise payable.


















E-14

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


Terms of Deferred Shares and Premium Shares. Premium Shares will be granted and
issued to each Participant under and in accordance with the terms and conditions
of the 2004 PIP. Deferred Shares and Premium Shares will be credited to a
Participant's account in whole shares (rounded down to the nearest whole
number). For each such Deferred or Premium Share credited to a Participant's
account on a record date for a dividend, a dollar amount will be paid to the
Participant at the dividend payment date equal to the amount of dividends paid
on one share; provided, however, that the Committee on Compensation and
Governance may require any extraordinary dividend to be deemed reinvested in
additional Deferred Shares or Premium Shares (as the case may be) at the Fair
Market Value of shares at the dividend payment date. Deferred Shares and Premium
Shares may not be transferred or disposed of by a Participant.


All Premium Shares are forfeitable until such time as they have vested. In the
event the Committee on Compensation and Governance elects to require an
extraordinary dividend to be deemed reinvested in additional Deferred Shares or
Premium Shares under the 2004 PIP, such Deferred Shares
and Premium Shares so acquired through dividend reinvestment on unvested
Deferred Shares and unvested Premium Shares ("Original Shares") will vest at the
times and in proportion to the vesting of the Original Shares. Deferred Shares
and Premium Shares acquired through dividend reinvestment on vested Deferred
Shares and vested Premium Shares will be immediately vested. Deferred Shares
acquired by application of salary reduction or by application of annual
incentive payments are fully vested (i.e., non-forfeitable) at all times.


Except as described above with respect to extraordinary dividends deemed to be
reinvested in additional Premium Shares, Premium Shares vest in equal
installments on each of the first three anniversaries of the date on which they
are awarded, or earlier upon the occurrence of a Change in Control or
termination of employment due to death, total and permanent disability, or
qualified retirement in accordance with the terms of the 2004 PIP. In the event
a Participant's employment with the Company or its subsidiaries terminates for
any reason, any unvested Deferred Shares and unvested Premium Shares shall be
immediately forfeited. In addition, in the event a Participant sells or
otherwise disposes of other purchased shares in respect of which Premium Shares
were awarded, all of the Participant's unvested Premium Shares shall be
immediately forfeited. A Participant shall not be treated as having sold or
otherwise disposed of purchased shares in respect of which Premium Shares were
awarded unless he or she has sold or disposed of shares in excess of the number
of his or her shares in respect of which no Premium Shares were awarded.


Each vested Deferred Share and each vested Premium Share will be settled by
delivery of one share of Stock. Such settlement shall occur within ten days
after a Participant's termination of employment (or, in the case of a
Participant who retires, such later date as may have been elected by a
Participant under procedures approved by the Program administrator); provided,
however, that settlement shall be accelerated to the date immediately prior to a
Change in Control (subject to any deferral of settlement as may have been
elected by a Participant under procedures approved by the Program
administrator).


Deferred Shares will be appropriately adjusted by the Board in the event of
stock splits, stock dividends and other extraordinary, special, and
non-recurring dividends, and other extraordinary corporate events. Premium
shares will be appropriately adjusted by the Committee on Compensation and
Governance in the event of a change in capitalization of the Company in
accordance with the terms of the 2004 PIP.


Right to Put Shares to the Company. A Participant under the Program has the
right, in the event of a Change in Control by action of the UAW or the
Supplementary Trust, to "put" to the Company any shares of Stock acquired by the
Participant on and after the date such Participant becomes subject to the
Program (other than Premium Shares) and owned under the Program immediately
prior to the Change in Control, on the following terms and conditions (the "Put
Right"). The Put Right represents a right of the Participant to sell, and an
obligation of the Company to buy, each share of Stock (other than a Premium
Share) acquired under the Program, exercisable by the Participant during a
period of 30 days following such Change in Control (as defined above). The
purchase price




E-15

       

--------------------------------------------------------------------------------

 



EXHIBIT 10.41 (con’t)


("strike price") payable by the Company to the Participant for each share to be
sold to the Company upon a Participant's exercise of the Put Right shall equal
the amount paid per share by the Participant; provided, however, that if the
Participant exercises the Put Right as to all shares purchased with a loan from
the Company under the Program, the purchase price for such shares shall be
deemed to be the greater of the aggregate purchase price of such shares or the
unpaid balance (principal plus accrued interest) on the loan, and such purchase
price shall be applied to the repayment in full of such unpaid loan balance
(with any remaining amount paid to the Participant together with interest
thereon as specified in their promissory note).


The Participant may exercise the Put Right as to all or less than all of the
shares subject to the Put Right, and shall identify such shares in a manner
sufficient to identify the original purchase price of the shares as to which the
Put Right is exercised.


Notwithstanding the Company's power to terminate or amend the Program, the
Company may not terminate or amend the Put Right following a Change in Control
in a manner adverse to a Participant without his or her written consent.


MARKET PRICE RANGE


For the three years ending December 31, 2003, the high and low sales price for
the Company's Stock for the periods indicated was as follows:


 
 
Stock Price
   

--------------------------------------------------------------------------------

Year Ending
 
High
Low

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
December 31, 2003
 
$
48.71
 
$
20.52
 
December 31, 2002
 
$
47.38
 
$
14.77
 
December 31, 2001
 
$
41.20
 
$
21.78
 
 
   
 
   
 
 



Prior to investing in the Stock, Participants are encouraged to obtain current
information concerning the price of the Stock.


RISK FACTORS


This prospectus and the information incorporated by reference in this prospectus
may include forward-looking statements within the meaning of Section 27A of the
Securities Act, Section 21E of the Exchange Act, and the Private Securities
Litigation Reform Act of 1995 that are subject to risks and uncertainties. You
should not place undue reliance on those statements because they are subject to
numerous uncertainties and factors relating to our operations and business
environment, all of which are difficult to predict and many of which are beyond
our control. Such forward-looking statements only speak as of the date of this
prospectus and we undertake no obligation to update any forward-looking
statement to reflect events or circumstances after the date on which the
statement is made or to reflect the occurrence of unanticipated events.
Forward-looking statements include information concerning our possible or
assumed future results of operations, including descriptions of our business
strategy. These statements often include words such as “believe,” “expect,”
“anticipate,” “intend,” “plan,” “estimate” or similar expressions. These
statements are based on assumptions that we have made in light of our experience
in the industry as well as our perceptions of historical trends, current
conditions, expected future developments and other factors we believe are
appropriate under the circumstances. As you read and consider this prospectus,
you should understand that these statements are not guarantees of performance or
results. They involve risks, uncertainties and assumptions. Although we believe
that these forward-looking statements are based on reasonable assumptions, you
should be aware that many factors could affect our


E-16

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


actual financial results or results of operations and could cause actual results
to differ materially from those in the forward-looking statements. Some of these
factors include:
 * The markets in which we compete are subject to considerable cyclicality.
 * We operate in the highly competitive North American truck market.
 * Our business may be adversely impacted by work stoppages and other labor
   relations matters.
 * The loss of business from Ford Motor Company, or “Ford,” our largest
   customer, could have a negative impact on our business, financial condition
   and results of operations.
 * The costs associated with complying with environmental and safety regulations
   could lower our margins.
 * Our liquidity position may be adversely affected by a continued downturn in
   our industry.
 * Our business could be negatively impacted in the event Navistar Financial
   Corporation, our financing subsidiary, is unable to access sufficient capital
   to engage in its financing activities.
 * We have significant underfunded postretirement obligations.
 * Our manufacturing operations are dependent upon third-party suppliers, making
   us vulnerable to a supply shortage.
 * Our ability to use net operating loss carryovers to reduce future tax
   payments if there is a change in ownership of the Company.
 * We are exposed to political, economic and other risks that arise from
   operating a multinational business.
 * Our substantial debt could require us to use a significant portion of our
   cash flow to satisfy our debt obligations and may limit our operating
   flexibility.

Other factors and assumptions not identified above are also relevant to the
forward-looking statements, and if they prove incorrect, could also cause actual
results to differ materially from those projected. For a further and more
detailed description of these factors, please refer to Exhibit 99.1 to our
Form 10-K. Participant should carefully consider all of these factors before
making an investment in the stock offered under the Program.


In addition, the market price of our Common Stock may fluctuate from time to
time. For this reason, the value of the Stock you may hold may decrease or
increase in value depending upon the market price of our Common Stock.


FEDERAL INCOME TAX CONSEQUENCES


Shares purchased in the open market or from the Company with personal funds or
the proceeds of a loan, which are held in the form of actual shares, will
represent share ownership by the Participant, so that gains or losses realized
upon the ultimate disposition of such shares will be capital gains or losses to
the Participant. Deferred Shares and Premium Shares will be rights acquired on a
pre-tax basis, so that their settlement by issuance and delivery of shares will
result in ordinary income to the Participant equal to the then-fair market value
of the shares delivered. Employment taxes (Social Security and Medicare) will be
due and payable when Deferred Shares and Premium Shares vest, even though income
tax liability will be deferred until shares are delivered. Interest on a Company
loan will be treated as "investment interest" and will be deductible by a
Participant when paid, subject to the limitations applicable to "investment
interest." Interest on a note that deferred the payment of interest until the
end of the term of the note should be deductible each year during the term of
the note. The note is treated as having been issued at a discount, and the
interest is deductible as original issue discount (“OID”). The amount of the
deduction in each year is computed under a constant rate method. Deloitte &
Touche LLP has rendered an


E-17

       

--------------------------------------------------------------------------------

 

EXHIBIT 10.41 (con’t)


opinion that the exercise of a Put Right will not result in a Participant's
recognition of income, gain or loss to the extent the amount paid by the Company
equals the amount paid per share by the Participant.


The foregoing is a general summary of certain Federal income tax consequences.
Participants are urged to consult their personal tax advisors regarding the tax
consequences of their participation in the Program.


OTHER INFORMATION


Administrator. The Program is administered by the Company's Senior Vice
President, Human Resources and Administration.


Program Not Otherwise Tax-Qualified or Subject to ERISA. The Program is not
qualified under Code Section 401(a) and is intended to qualify for the "top hat"
exemption from the requirements of the Employee Retirement Income Security Act
of 1974, as amended.


Registration: Additional Information . On June 16, 1997, the Company filed a
registration statement on Form S-8 (the "Registration Statement") with the
Securities and Exchange Commission (the "SEC") registering under the Securities
Act of 1933, as amended (the "Securities Act"), the offer and sale of up to
650,000 shares in connection with the Program.


Certain documents filed by the Company with the SEC under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), before the Company filed
the Registration Statement, including the Company's then-most recent Annual
Report on Form 10-K, as well as periodic reports, current reports, and proxy
statements filed after the date of such Registration Statement, are incorporated
by reference into the Registration Statement. These documents are also
incorporated by reference into this memorandum and form part of the prospectus
for the Program under the Registration Statement.


The Company may from time to time update this prospectus to reflect material
changes relating to the Program. Such updated information, which will be
delivered to Officers and Senior Managers subject to the Program, should be read
in conjunction with this prospectus and the other documents that form part of
the prospectus for the Program, except to the extent that statements in this
prospectus and the other documents have been modified or superseded by
statements in a subsequent prospectus or other document forming part of the
prospectus for the Program.


The Company will provide without charge to each person subject to the Program,
upon the written or oral request of such person, a copy of any or all of the
documents incorporated by reference herein (except that exhibits to such
documents will not be provided without charge unless such exhibits are
specifically incorporated by reference into such documents), a copy of any or
all other documents constituting part of the prospectus for the Program
previously delivered to such person, and a copy of any or all other documents
required to be delivered to such persons by SEC rules. Such requests, and
requests for additional information about the Program and its administrator,
should be directed to:


Navistar International Corporation
4201 Winfield Road
Warrenville, Illinois 60555
(630) 753-2149


The Company will deliver to each person to whom offers and sales are made under
the Program, who otherwise does not receive such material, copies of all future
reports, proxy statements, and other communications distributed to its
shareowners, generally no later than the time such material is sent to
shareowners.




E-18